                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                            )
RAMSEY SOLUTIONS, a Tennessee Limited                 )
Liability Company,                                    )
                                                      )
                              Plaintiff,              )   Case No. 3:20-cv-00641
                                                      )   Judge Aleta A. Trauger
       v.                                             )
                                                      )
MARRIOTT HOTEL SERVICES, INC.,                        )
A Delaware Corporation;                               )
                                                      )
                              Defendant.              )

MARRIOTT HOTEL SERVICES, INC.,             )
A Delaware Corporation,                    )
                                           )
                        Counter-Plaintiff, )
                                           )
        v.                                 )
                                           )
THE LAMPO GROUP, LLC d/b/a                 )
RAMSEY SOLUTIONS, a Tennessee Limited      )
Liability Company,                         )
                                           )
                        Counter-Defendant. )
                                           )
___________________________________________/

         PLAINTIFF/COUNTER-DEFENDANT THE LAMPO GROUP’S
    MOTION TO AMEND AFFIRMATIVE DEFENSES TO COUNTERCLAIM AND
             MEMORANDUM OF LAW IN SUPPORT THEREOF

       Plaintiff/Counter-Defendant The Lampo Group d/b/a Ramsey Solutions (“Ramsey

Solutions”) respectfully moves to amend its affirmative defenses to the Counterclaim asserted by

Defendant/Counter-Plaintiff Marriott Hotel Services, Inc. (“Marriott”) to include three additional

affirmative defenses, pursuant to Rule 15 of the Federal Rules of Civil Procedure and Local Rule

15.01 of the Local Rules for the Middle District of Tennessee, and files its memorandum of law in

support thereof. Attached as Exhibit “A” hereto is a copy of the [Proposed] Amended Answer and




   Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 1 of 20 PageID #: 567
                                                                                               Case No. 3:20-cv-00641
                                                                                                Judge Aleta A. Trauger


Affirmative Defenses. For the reasons outlined below, Plaintiff respectfully requests the Court

accept the [Proposed] Amended Answer and Affirmative Defenses to the Counterclaim as the

operative response to the Counterclaim in this case.1

                                              I.         Introduction

         Ramsey Solutions seeks to amend to add three affirmative defenses, the inclusion of which

will not cause any prejudice to Marriott. The first two defenses relate to the liquidated damages

provisions in the three Gaylord agreements. The third defense is predicated on allegations plead

in the Amended Complaint (Dkt. 10), to wit: that the numerous limitations and restrictions imposed

by Marriott materially altered the terms of the agreement thereby frustrating the purposes of the

Palms Agreement.

         As this Court is no doubt aware, Marriott has the burden on its Counterclaim of establishing

its actual damages; where there are liquidated damages provisions, as here, Marriott has the burden

of showing that the stipulated damages are reflective of its actual damages. On August 6, 2021,

in response to discovery served by Ramsey Solutions directed to Marriott’s actual damages, 2

Marriott took the position that Ramsey Solutions is not entitled to the information because Ramsey

Solutions did not assert the defense of “illegality.” While Ramsey Solutions does not believe the


1
  While Ramsey Solutions and Marriott were engaged in a meet and confer regarding this motion, this Court entered
its Order Resetting Case for Trial on August 9, 2021 (Dkt. 53) moving the scheduled trial date from February 15,
2022, to April 5, 2022. Upon receiving the Order, Ramsey Solutions contacted counsel for Marriott to advise that
both the undersigned counsel and its client have other currently scheduled trials during the week of April 5, 2022. As
a result, the undersigned requested a meet and confer to discuss the conflicts so that the parties could immediately
advise the Court of such. Ramsey Solutions is awaiting counsel for Marriott to advise on its position. .
2
  Attached as Composite Exhibit “B” are Ramsey Solutions Second Request for Production and Second Set of
Interrogatories to Marriott (collectively, the “Discovery”) that seeks information related to Marriott’s actual damages,
which loosely translates to its lost profits. The actual damages suffered, rather than the gross amount of the agreements
at issue, properly deduct the expenses Marriott would have incurred if it fully performed under the agreements. The
liquidated damages provisions sued upon by Marriott in its Counterclaim fail to reduce the gross revenue by the
expenses and, therefore, would allow Marriott to obtain a windfall. As such, Ramsey Solutions contends the provision
is unenforceable. The Discovery was served because Marriott did not submit an expert report on the claims for which
it has the affirmative burden of proof. To ascertain the actual damages suffered, Ramsey Solutions then served the
Discovery.
                                                           2

    Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 2 of 20 PageID #: 568
                                                                                             Case No. 3:20-cv-00641
                                                                                              Judge Aleta A. Trauger


illegality defense applies, after learning of Marriott’s position, Ramsey Solutions immediately

prepared this motion seeking leave to add the same and the attached proposed amended pleading

in an abundance of caution to preserve its rights. Thus, while Ramsey Solutions disputes that its

argument on the contract language is based on the provisions being illegal (as opposed to being

unenforceable as written), it nonetheless seeks leave to amend to add two defenses to address

Marriott’s objection. The information responsive to the Discovery is necessary so that Ramsey

Solutions’ damages expert can be prepared to testify--and for Ramsey Solutions to defend against-

-the damages sought in the Counterclaim, which amounts have no rationale relationship to

Marriott’s actual damages and are, indeed, a penalty.

         Second, Ramsey Solutions seeks to add a third defense essentially incorporating the factual

allegations in the Amended Complaint, which Ramsey Solutions has alleged resulted in Marriott’s

material alterations of the terms of the Palms Agreement. Marriott’s conduct removing material

terms of the parties’ agreement—and even going so far as telling Ramsey Solutions on July 2,

2020, 10 days before the event, that it may even cancel the event either before or during-- frustrated

the intent and purpose of the contract. The factual allegations underpinning this defense were

plead and have been known to Marriott since July of 2020.

         Notwithstanding the fact that the date for amending pleadings has passed, amendment is

appropriate here for several reasons: (1) discovery is not over and, thus, Marriott has ample

opportunity to conduct any discovery it deems appropriate;3 (2) not a single deposition has been

taken by either party; (3) Marriott was on notice of Ramsey Solutions’ position regarding the

enforceability of the liquidated damages provision based on the discovery served directed to the


3
 The current discovery cut-off is October 22, 2021. Dkt. 52. These dates were selected by the parties based on a trial
date of February 15, 2022. Given that the trial date has now been moved, it is possible that the parties may discuss
any further adjustments as the discovery progresses.
                                                          3

    Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 3 of 20 PageID #: 569
                                                                                          Case No. 3:20-cv-00641
                                                                                           Judge Aleta A. Trauger


issue (Ex. B); (4) Ramsey Solutions is seeking leave to amend expeditiously after learning of

Marriott’s position regarding the "illegality” defense for the first time on August 6, 2021; (5)

Marriott has the burden of proof to establish its actual damages suffered irrespective of the

contractual provisions; (6) the allegations underlying the third additional defense relating to

frustration of purpose have been known to Marriott since the filing of the initial Complaint; (7)

allowing Ramsey Solutions to amend its affirmative defenses to merely add three defenses is not

futile; and (8) there are many months until the trial of this cause and, therefore, there is no prejudice

to Marriott.     As outlined below, there is good cause to allow Ramsey Solutions to amend its

affirmative defenses and doing so will serve justice and promote judicial efficiency.

                                        II.      Standard of Review

        Ramsey Solutions should be granted leave to file its [Proposed] Amended Answer and

Affirmative Defenses to Counterclaim merely adding three affirmative defenses. The procedural

posture and the relevant factors relevant to amendment strongly mitigate in favor of that result.

Leave to amend shall be freely given “when justice so requires”—and that “mandate is to be

heeded.” Rule 15(a)(2) (“The court should freely give leave when justice so requires”); Ross v.

Kopocs, No. 1:14-CV-60-SKL, 2015 WL 926580, at *2 (E.D. Tenn. Mar. 4, 2015);4 Kernal Recs.

Oy v. Mosley, 794 F. Supp. 2d 1355, 1370 (S.D. Fla. 2011); Foman v. Davis, 371 U.S. 178, 182

(1962); see also Miller v. United States, 561 F. App’x 485, 489 (6th Cir. 2014). The liberality of

amendment is predicated on “the principle that the purpose of pleading is to facilitate a proper

decision on the merits.” Foman, 371 U.S. at 181-82 (internal citations omitted).




4
 Fed. R. Civ. P. 15(d) provides, “On motion and reasonable notice, the court may, on just terms, permit a party to
serve a supplemental pleading setting out any transaction, occurrence, or event that happened after the date of the
pleading to be supplemented.” Fed. R. Civ. P. 15(d).
                                                        4

    Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 4 of 20 PageID #: 570
                                                                                      Case No. 3:20-cv-00641
                                                                                       Judge Aleta A. Trauger


        As the Sixth Circuit has made clear, “[t]he thrust of Rule 15 is to reinforce the principle

that cases should be tried on their merits rather than the technicalities of pleadings.” Tefft v.

Seward, 689 F.2d 637, 639 (6th Cir. 1982) (citing Conley v. Gibson, 355 U.S. 41, 48 (1957)).

Amendment must be permitted where there is no (i) undue prejudice to the opposing party, (ii)

undue delay,5 (iii) bad faith, or (iv) futility of the proposed amendment. Prater v. Ohio Educ. Ass'n,

505 F.3d 437, 445 (6th Cir. 2007); Janikowski v. Bendix Corp., 823 F.2d 945, 951 (6th Cir. 1987);

Ross v. Kopocs, No. 1:14-CV-60-SKL, 2015 WL 926580, at *2 (E.D. Tenn. Mar. 4, 2015);

Caplinger v. Ocwen Loan Servicing, LLC, No. 8:14-CV-3214-T-35MAP, 2015 WL 12938924, at

*1 (M.D. Fla. Dec. 2, 2015) (“[a] court may consider an affirmative defense that did not appear in

the answer, if the plaintiff has suffered no prejudice from the failure to raise the defense in a timely

fashion.”) (internal citations omitted).

        “Leave to amend must generally be granted unless equitable considerations render it

otherwise unjust.” Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006) (citing Foman v.

Davis, 371 U.S. 178, 182 (1962) and Lorenz v. CSX Corp., 1 F.3d 1406, 1414 (3d Cir. 1993));

Ross v. Kopocs, No. 1:14-CV-60-SKL, 2015 WL 926580, at *2 (E.D. Tenn. Mar. 4, 2015);

Caplinger v. Ocwen Loan Servicing, LLC, No. 8:14-CV-3214-T-35MAP, 2015 WL 12938924, at

*1 (M.D. Fla. Dec. 2, 2015) (the “court has focused in avoiding hyper-technicality in pleading

requirements.”) “In the absence of substantial or undue prejudice, denial [of a motion to amend]

must be grounded in bad faith or dilatory motives, truly undue or unexplained delay, repeated

failure to cure deficiency by amendments previously allowed or futility of amendment.” Heyl &




5
 “Delay alone is not a ground for denying leave to amend.” Snead v. Mohr, No. 2:12-cv-00739, 2014 U.S. Dist.
LEXIS 31327, at *5 (S.D. Ohio Mar. 11, 2014) (citing Dana Corporation v. Blue Cross & Blue Shield Mutual, 900
F.2d 882, 888 (6th Cir. 1990)).
                                                     5

    Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 5 of 20 PageID #: 571
                                                                                                 Case No. 3:20-cv-00641
                                                                                                  Judge Aleta A. Trauger


Patterson Int’l, Inc. v. F.D. Rich Housing of V.I., Inc., 663 F.2d 419, 425 (3d Cir. 1981) (citing

Foman, 371 U.S. at 182).

          “[T]he burden is on the party opposing the amendment to show prejudice, bad faith, undue

delay, or futility.” Chancellor v. Pottsgrove Sch. Dist., 501 F. Supp. 2d 695, 700 (E.D. Pa. 2007).

As outlined below, Marriott cannot establish any of these elements. This is particularly true where,

as here, Ramsey Solutions has not previously sought leave to amend, the limited nature of the

amendment sought and there is several months before discovery closes.

                                           III.      Procedural History

          Ramsey Solutions filed its Complaint against Marriott on July 23, 2020 (Dkt. 1), and

    amended as a matter of right on July 30, 2020 to include a separate Marriott related entity.6 Dkt.

    10.   After an extension (Dkts. 15, 16), Marriott served its Answer, Affirmative Defenses and

    Counterclaim on August 28, 2020. Dkt. 21. On September 27, 2020, Ramsey Solutions served

    its Answer and Affirmative Defenses to the Counterclaim. Dkt. 27.

          Thereafter, on October 12, 2020, the parties filed their [Proposed] Initial Case Management

    Order (Dkt. 28), adopted by this Court on October 19, 2020, scheduling, among other things, the

    trial for February 15, 2022, and establishing a discovery cut-off of June 30, 2021. Dkt. 31. The

    deadline to amend the pleadings was December 15, 2020, but as noted below, many of the

    deadlines have been extended by agreement of the parties and Ramsey Solutions has never

    objected to any of the requests of Marriott to extend deadlines. Most recently, Ramsey Solutions

    did not object to Marriott’s request to extend the deadline to submit its rebuttal expert report, to

    extend fact discovery and the deadline to submit dispositive motions; the parties thus filed a joint


6
 Marriott later stipulated that notwithstanding public documents that suggested that Marriott International owned the
Gaylord properties at issue, the correct party is Marriot Hotel Services, Inc. As a result, the separate Marriott defendant
was dismissed without prejudice.
                                                            6

      Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 6 of 20 PageID #: 572
                                                                                              Case No. 3:20-cv-00641
                                                                                               Judge Aleta A. Trauger


    motion on August 6, 2021. Dkt. 49. The discovery was extended from September 3, 3021 to

    October 22, 2021.7

          On the same day, August 6, 2021, Marriott served its Responses and Objections to

Plaintiff’s Second Set of Interrogatories to Marriott, and on August 10, 2020 it served its

Responses and Objection to Plaintiff’s Second Request for Production (collectively, the

“Objections”). A copy of both responses are attached as Composite Exhibit “C.” In the Objections,

Marriott failed to provide any responsive information, claiming that because Ramsey Solutions

did not raise the defense of “illegality” it was not entitled to the information related to Marriott’s

actual damages sustained by the claimed breach. While Ramsey Solutions does not agree with

Marriott’s position, it nonetheless seeks to amend its affirmative defenses in an abundance of

caution to ensure that the merits of this case are fully before the Court.

          Ramsey Solutions does not believe that illegality is the appropriate defense here; rather, it

is Ramsey Solutions position that the liquidated provisions are unenforceable on their face because

they purport to provide as damages more than Marriott could have ever recovered if it fully

performed the contracts. Here, the relevant provisions provide for an award of gross revenues (the

total contract price) as stipulated damages, not net revenues, which takes into consideration the

expenses Marriott would have incurred had the agreements been fully performed. It is Marriott’s

burden of proof to establish its damages even where there is a liquidated damages provision. In

short, the provisions unenforceable rather than illegal as Marriott argues. As to the third defense


7
  The Discovery seeking relevant information about Marriott’s actual damages was served within the earlier discovery
period, and the responses to the same were likewise due within the earlier discovery deadline. By the Discovery (as
well as well-established legal authority), Marriott was on notice that Marriott may only recover its actual damages and
is not entitled to a windfall (meaning the total revenues without any reduction for the expenses e incurred to obtain
those revenues). MCA Television Ltd. v. Pub. Int. Corp., 171 F.3d 1265, 1276 (11th Cir. 1999) (“Under Florida law,
when a damages clause is held to be an unenforceable penalty, the party seeking to recover for the breach must allege
and prove his actual damages.”) (internal citations omitted); Keck v. Meek, No. E201701465COAR3CV, 2018 WL
3199220, at *15 (Tenn. Ct. App. June 28, 2018). This legal precept is elemental.
                                                          7

      Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 7 of 20 PageID #: 573
                                                                                            Case No. 3:20-cv-00641
                                                                                             Judge Aleta A. Trauger


that Ramsey Solutions seeks to add, the factual underpinnings supporting that defense have been

known to Marriott since the filing of the initial pleading and requires no new or different discovery

than what Marriott is already seeking. It is merely allowing Ramsey Solutions to add as a defense

effectively what it has plead affirmatively. To ensure that the merits of this case are adjudicated,

Ramsey Solutions seeks leave to amend to add three affirmative defenses, none of which prejudice

Marriott in any way.

                               IV.      Relevant Contractual Provisions

       Each of the relevant agreements has what equate to liquidated damages provisions. These

provisions, however, are not enforceable under Florida or Tennessee law. All three of the contracts

at issue were executed in 2017 for events that would take place in 2020, 2021 and 2022,

respectively.

       A. Palms Agreement.

       The Palms Agreement was executed in September of 2017, and amended March 27, 2020.

The Agreement has two provisions relating to cancellation, only one of which Marriott has sued

upon. That provision states:

       CANCELLATION POLICY

       Group agrees that it bears responsibility for payment for the Room Block and the F&B Guarantee.
       Group also agrees that the Hotel will suffer actual harm that will be difficult to determine if the
       Group cancels this Agreement after the date hereof for the reasons other than those specified in this
       Agreement. The Group will pay as liquidated damages to the Hotel, depending upon the timing
       of such cancellation, the following amounts, as a reasonable estimate of harm to Hotel for the
       cancellation:

       Time Period of Cancellation                  Amount of Liquidate Damages Due
       0-180 days prior to Arrival                  100% of total room revenue plus 75% of F&B Guarantee
       181-365 days prior to Arrival                75% of total room revenue* plus 50% of F&B Guarantee
       366-551 days prior to Arrival                40% of total room revenue
       552 or more days prior to Arrival            10% of total room revenue

       The term “total room revenue” means the dollar amount equal to the Room Block multiplied by the
       Group’s average room rate, exclusive of resort fee.


                                                        8

   Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 8 of 20 PageID #: 574
                                                                                             Case No. 3:20-cv-00641
                                                                                              Judge Aleta A. Trauger


        Such amount (the “Cancellation Charge”) will be due and payable due within 30 days of the date of
        cancellation, and accrue interest at the rate of 1.5 percent per month (or, if less, the maximum
        amount permitted by law). If required by the applicable jurisdiction, the Group will pay sales and/or
        other applicable taxes with respect to the Cancellation Charge outlined above.

Palms Agmt. p. 13 (emphasis supplied). 8 According to its Counterclaim (Count I) (Dkt. 21),

Marriott seeks damages, claiming that the “cancellation by Ramsey Solutions of the Palms Event

occurred between ‘0-180 days prior to arrival’” (Counterclaim, ¶¶24-28), entitling Marriott to keep

the $1,212,950.45 deposit made by Ramsey Solutions and claiming Ramsey Solutions owes an

additional $658,599.55 in damages under the Cancellation Policy. Although the Amendment to

the Palms Agreement had a substantial reduction in the Food & Beverage Minimum and room

requirements, it nonetheless reverts to the Palms Agreement for the liquidated damages based on

the original minimums. Amendment, p. 12.

        B. Texans Agreement and Rockies Agreement.

        The Texas Agreement and Rockies Agreements have the identical “Cancellation Policy”

and “Cancellation in the Event of Change in Meeting Site” language as the Palms Agreement.

Texas Agreement, p.11; Rockies Agreement, p. 10.9 In Count II of the Counterclaim, Marriott



8
  There are other provisions in the Palms Agreement that reference liquidated damages. See, e.g., Palms Agreement,
Food and Beverage Pricing: Food and Beverage Guarantee (p.11) (claims the right to liquidated damages); Attrition
provision (p. 12) (refers to right to liquidated damages) and Cancellation in Event of Change in Meeting Site (p.13)
(references entitlement to liquidated damages). Other than parroting the buzz words that its damages would be
difficult to calculate, there is no evidence that the amount of damages is not ascertainable; the opposite is true as
Marriott could have easily ascertained profit margin as it does so every day when it prices its agreements.
9
  These agreements also contain a provision referred to as the “Performance Clause”, which states:

       It is understood that the booking of Gaylord Texan for Ramsey Solutions EntreLeadership Summit
       May 2021 is part of the following multiple bookings with Gaylord Hotels (each, a “Prior Event”):
       Ramsey Solutions EntreLeadership Summit May 2020 at Gaylord Palms and Ramsey Solutions
       EntreLeadership Summit May 2022 at Gaylord Rockies. Ramsey Solutions will have the right to
       cancel this Agreement without liability in the event of the following: (i) if, within thirty (30) days
       following the last day of the Prior Event, Ramsey Solutions givens written notice to Gaylord Hotels
       detailing material service or performance issues by Gaylord Hotels at the Prior Event; and (ii) the
       Hotel does not propose and implement a plan addressing the issues raised in Ramsey Solution notice.


                                                         9

    Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 9 of 20 PageID #: 575
                                                                              Case No. 3:20-cv-00641
                                                                               Judge Aleta A. Trauger


seeks “75% of the total room revenue plus 50% of F&B Guarantee” for a cancellation occurring

between “181-365 days prior to arrival” of the Texan Agreement. Counterclaim, ¶¶49-52. Marriott

seeks $1,383,507.80 as damages for the termination of the Texan Agreement although the

Performance Clause was involved. Id. at ¶67. In Count III of the Counterclaim, Marriott seeks

$562,357.60 under the Cancellation Policy, claiming 40% of room revenues are owed because

Ramsey Solutions cancelled between 366-729 days prior to arrival. Id., ¶¶88-90 and 99. Ramsey

Solutions submits that these provisions are facially unenforceable because Marriott is not entitled

to recover as damages more than it would have recovered had the contracts been performed. Given

that Marriott has the affirmative burden of proof on its damages, it is incumbent upon Marriott to

establish that the damages in the liquidated damages provisions equate to its actual damages.

Marriott has failed to provide any evidence establishing as much.

                                            V.      Argument

        A. Illegality Defense.

        The affirmative defense of illegality of a contract arises when a party claims that

performance is illegal and, therefore, the party should be excused from further performance. Lucas

Games, Inc. v. Morris Associates, LLC, 2016 WL 3745372 (Fla. 4th DCA 2016); see also Novak v.

Gray, 469 Fed. Appx. 811, 813-14 (11th Cir. 2012) (defendant has burden of proving defense of

illegality of contract); Hermitage House Square, L.P. v. England, 929 S.W.2d 356, 359 (Tenn. Ct.

App. 1996) (burden of proof is on the defendant to prove the affirmative defense of illegality).




Texans Agreement, p.10; Rockies Agreement, p. 10.


                                                    10

   Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 10 of 20 PageID #: 576
                                                                                           Case No. 3:20-cv-00641
                                                                                            Judge Aleta A. Trauger


        But here it is Marriott’s burden of proof to establish its damages sought in its Counterclaim

including that the liquidated damages accurately reflects its actual damages.10 MCA Television

Ltd. v. Pub. Int. Corp., 171 F.3d 1265, 1276 (11th Cir. 1999) (“Under Florida law, when a damages

clause is held to be an unenforceable penalty, the party seeking to recover for the breach must

allege and prove his actual damages.”) (internal citations omitted); Keck v. Meek, No.

E201701465COAR3CV, 2018 WL 3199220, at *15 (Tenn. Ct. App. June 28, 2018). Ramsey

Solutions contends that the liquidated damages provisions are unenforceable as written because

they fail to reduce the gross revenues by the amount of expenses Marriott would have incurred to

perform under the agreement. This is facially obvious from a review of the agreements and is thus

a matter of law for this Court. Ramsey Solutions does not assert that the provision is statutorily or

otherwise illegal, which is what the defense of illegality refers to.

        But even if Marriott’s position were correct that the illegality defense applies, there is

authority for the proposition that the defense of illegality cannot be waived because a court may

not enforce a contract that is illegal or contrary to public policy. E.g., Kaiser Steel Corp. v. Mullins,

455 U.S. 72, 102 S. Ct. 851, 70 L. Ed. 2d 833 (1982) (the Supreme Court held that a federal court

has the “duty to determine whether a contract violates federal law before enforcing it. ‘The power

of the federal courts to enforce the terms of private agreements is at all times exercised subject to

the restrictions and limitations of public policy of the United States as manifested in ... federal

statutes.... Where the enforcement of private agreements would be violative of that policy, it is the

obligation of the courts to refrain from such exertions of judicial power.’”); see also Hurd v. Hodge,



10
  The law provides that a term fixing unreasonably large liquidated damages is not just compensation and operates as
a penalty. Under these circumstances, the liquidated damages clause is unenforceable, and the nonbreaching party is
not entitled to recover the damages specified in the contract but must prove actual damages. 22 AM. JUR. 2D Damages
§§ 506, 507 (August 2017 Update).
                                                        11

     Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 11 of 20 PageID #: 577
                                                                                                 Case No. 3:20-cv-00641
                                                                                                  Judge Aleta A. Trauger


334 U.S. 24, 68 S. Ct. 847, 92 L. Ed. 1187 (1948);11 Riverside Park Realty Co. v. Fed. Deposit

Ins. Corp., 465 F. Supp. 305, 311 (M.D. Tenn. 1978) (“courts will not lend their aid for the

enforcement of a contract which is in violation of the law of the land”); Gonzalez v. Trujillo, 179

So. 2d 896, 897 (Fla. 3rd DCA 1965) (“The principle that courts will not enforce illegal contracts is

well established”).

         Thus, contrary to Marriott’s objection raised in response to the Discovery, the defense of

illegality cannot be waived, assuming arguendo that is the nature of the defense being raised here

as Marriott contends, as the court cannot enforce an illegal contract. Nyhus v. Travel Management

Corp., 466 F.2d 440, 447 (D.C.Cir.1972); California Pacific Bank v. Small Business Admin., 557

F.2d 218, 223 (9th Cir. 1977); see also Lewis & Queen v. N. M. Ball Sons, 8 Cal. 2d 141, 308 P.2d

713 (1957); 17B C.J.S. Contracts § 911 (“Illegality is an affirmative defense but is not waived by

a failure to plead it if the contract violates public policy or the illegality is apparent on the face of

the complaint or contract.”). That said, in an abundance of caution, given Marriott’s objection to

the Discovery, Ramsey Solutions seeks to amend its defenses and respectfully requests this Court




11
  There is likewise ample authority that provides that whether a liquidated damage clause is a valid and enforceable
or an improper penalty is a question of law. See, Comar Marine, Corp. v. Raider Marine Logistics, L.L.C., 792 F.3d
564, 2015 A.M.C. 1978 (5th Cir. 2015); Boone Coleman Constr., Inc. v. Piketon, 145 Ohio St. 3d 450, 2016-Ohio-
628, 50 N.E.3d 502 (2016); Rumsey v. Gillis, 329 Ga. App. 488, 765 S.E.2d 665 (2014), cert. denied, (Mar. 30, 2015);
see also Slinski v. Bank of America, N.A., 981 F. Supp. 2d 19 (D.D.C. 2013) (applying District of Columbia law),
based on the facts of the case. Southern Elec. Corp. v. Utilities Bd. of City of Foley, Ala., 643 F. Supp. 2d 1302 (S.D.
Ala. 2009) (applying Alabama law). Further, in Cain v. Burns, 131 Cal. App. 2d 439, 442, 280 P.2d 888, 890 (1955),
the court opined:

         So far as applicable to the circumstances of this case, the authorities seem clear that although
         generally illegality of a contract is a defense which must be pleaded, that rule is qualified as follows:
         (1) where the illegality appears on the face of the contract, or (2) where the evidence which proves
         the contract discloses the contract's illegality.

(emphasis supplied). Here, it is evident on the face of the various agreements that the liquidated damages provisions
provide for the total contract value without any reduction for expenses. As a result, the provisions stipulated damages
have no relationship to the actual damages resulting in an improper windfall to Marriott. Thus, the provisions serve
as a penalty and are not enforceable.
                                                           12

     Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 12 of 20 PageID #: 578
                                                                               Case No. 3:20-cv-00641
                                                                                Judge Aleta A. Trauger


to accept the attached [Proposed] Amended Answer and Affirmative Defenses as the operative

pleading.

       B. Frustration of Purpose.

       Performance of a contract may be excused when the overall purpose of the contract has

been frustrated or negated by unanticipated changed circumstance. Hilton Oil Transport v. Oil

Transport Co., S.A., 659 So.2d 1141 (Fla. 3d DCA 1995); see also Bland v. Freightliner, LLC,

206 F. Supp. 2d 1202 (M.D. Fla. 2002) (quoting Crown Ice Mach. Leasing Co. v. Sam Senter

Farms, Inc., 174 So. 2d 614, 617 (Fla. 1965); Eastern Air Lines, Inc. v. Gulf Oil Corp., 415 F.Supp.

429 (S.D. Fla. 1975). Many of the unilateral changes imposed by Marriott are outlined in the

Amended Complaint; most of these restrictions were not required, as Marriott implies, by federal,

state or local law, regulation or ordinance, but they did materially change the terms of the Palms

Agreement. Although the allegations are outlined in Ramsey Solutions affirmative pleading, it

merely seeks to add a defense to the Counterclaim as well. It would be inequitable and prejudicial

to enforce the Palms Agreement where the benefit of the bargain was removed by Marriott.

Ramsey Solutions seeks to merely add a defense to cover this position, which has been known to

Marriott since the lawsuit was filed.

       C. All of the Elements Supporting Amendment are Present Here.

               1. Plaintiffs’ Proposed Amendment Will Not Prejudice Marriott.

       In evaluating any prejudice, this Court must consider “whether the assertion of the new

claim or defense would: require the opponent to expend significant additional resources to conduct

discovery and prepare for trial; significantly delay the resolution of the dispute; or prevent the

plaintiff from bringing a timely action in another jurisdiction.” Phelps v. McClellan, 30 F. 3d 658,

662–663 (6th Cir. 1994); Solu-Med, Inc. v. Youngblood Skin Care Prod., LLC, No. 19-60487-CIV,

                                                13

   Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 13 of 20 PageID #: 579
                                                                              Case No. 3:20-cv-00641
                                                                               Judge Aleta A. Trauger


2020 WL 3487881, at *2 (S.D. Fla. June 4, 2020) (no prejudice when the Court could reopen

discovery relating to the affirmative defenses). Instead, the Sixth Circuit “has required ‘at least

some significant showing of prejudice’ to deny a motion to amend based solely on delay.” Prater,

505 F.3d at 445 (quoting Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986) (per curiam);

Carmody v. Fla. Ctr. for Recovery, Inc., No. 05-14295-CIV, 2006 WL 8433755, at *1 (S.D. Fla.

Dec. 15, 2006) (objecting party must demonstrate some specific prejudice and not merely a “naked

allegation of prejudice.”). An example of such significant prejudice would be allowing an

amendment after discovery is closed and after summary judgment motions are fully briefed.

Siegner v. Twp. of Salem, 654 F. App'x 223, 228 (6th Cir. 2016) (“Allowing an amendment after

discovery is closed and summary judgment motions are "fully briefed" imposes significant

prejudice on defendants.”); In re Engle Cases, 767 F.3d 1082, 1115(11th Cir. 2014) (waiting four

years to bring 588 mistakes to the Court’s attention was reason to deny the motion).

       Here, allowing the proposed amendment will not prejudice—let alone significantly

prejudice— Marriott. First and foremost, with respect to the “illegality” defenses, Marriott has

the affirmative burden of prove its damages and that the provisions at issue result in an award of

actual damages. Marriott must also establish that its actual damages were not ascertainable in

order to enforce the liquidated damages provisions. The very same evidence is needed for Marriott

as Ramsey Solutions will need to establish its defenses, so there is no prejudice to Marriott. The

same is true with respect to the frustration of purposes defense, which is predicated on the same

factual allegations as raised in the Amended Complaint. The three defenses are narrowly tailored

and arise merely from this Court’s authority to interpret the plain language of the parties’

agreements or are based on allegations plead more than a year ago (and therefore no new or

different discovery would be necessary than already required).

                                                14

  Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 14 of 20 PageID #: 580
                                                                                                  Case No. 3:20-cv-00641
                                                                                                   Judge Aleta A. Trauger


         As noted above, it is Marriott’s burden to establish its damages (which includes its burden

to show that any liquidated damages reflect its actual damages and that the actual damages were

difficult to ascertain). It cannot be disputed that Marriott had the relevant information to have set

stipulated damages that excludes its expenses associated with performance, but it failed to do that.

Marriott drafted the agreements at issue and could have drafted them in a way that the liquidated

damages provisions would be enforceable. Instead, it crafted these provisions as a heavy-handed

attempt to recoup a windfall; that is not the fault of Ramsey Solutions, however.12 With regard to

the frustration of purpose defense, the defense is based on the same underlying factual allegations

laid out in the Complaint and Amended Complaint and, thus, have been known to Marriott for

more than a year. The same discovery required to defend against the Amended Complaint is

relevant to any affirmative defense.

         This Court recently moved the trial date and there are several months remaining in the

discovery period. This case is still at an early stage of discovery as no depositions have been taken

and written discovery is still being exchanged. The trial is not currently scheduled to take place

until April 5, 2022. Under these circumstances, there simply is no prejudice to Marriott if Ramsey

Solutions were to add these three defenses. The failure to grant leave will prejudice Ramsey

Solutions. There is strong public policy that supports having cases tried on their merits and

granting this motion ensures that this will occur here.

                   2. Ramsey Solutions Has Not Delayed in Seeking Leave to Amend.

         There has been no delay in Ramsey Solutions seeking leave to amend its defenses. Rather,

with respect to the liquidated damages related defenses, immediately after Marriott failed to serve


12
  Marriott—a sophisticated publicly-traded entity—undoubtedly has information regarding its profit margins, general
costs and other financial metrics that would have allowed it to include a stipulated amount that is reflective of its actual
damages.
                                                            15

     Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 15 of 20 PageID #: 581
                                                                                                Case No. 3:20-cv-00641
                                                                                                 Judge Aleta A. Trauger


an expert report supporting its Counterclaim damages, Ramsey Solutions served the Discovery to

identify any actual damages suffered by Marriott so that Ramsey Solutions could have its expert

determine whether the liquidated damages have any relationship to Marriott’s actual damages

suffered. Marriott objected to the Discovery on August 6th and 10th (after obtaining an extension

to respond) claiming that Ramsey Solutions was not entitled to information because it did not

assert the defense of illegality. While Ramsey Solutions does not agree that illegality is the basis

of its position or that this Court does not have the inherent authority to interpret the language of

the agreements, based on Marriott’s objection, Ramsey Solutions seeks leave to amend its

affirmative defenses to ensure that the issue is heard on the merits.

         Given Marriott’s objection, Ramsey Solutions seeks leave to file its Proposed Amended

Answer and Affirmative Defenses adding two additional defenses relating to the interpretation and

ultimately the enforcement of the liquidated damages provisions in the various agreements.13 No

discovery is necessary for this Court to interpret the validity of the provisions at issue. To the

extent that Marriott believes the liquidated damages are reflective of its actual damages, it has the

burden of proof and, thus, should have produced the information in any event. Regardless the

amendment should be granted given that no deposition discovery has commenced and there is

more than sufficient time remaining for any discovery to take place if Marriott believes that is

necessary. The same is true of the frustration of purpose defense as the allegations underlying this




13
  From Ramsey Solutions perspective the provisions at issue are not illegal; rather, on their face they are not
enforceable because they fail to reflect the actual damages suffered by Marriott. In the various agreements, Marriott
seeks the recovery of the gross revenues, not its lost profits. For this reason, the provisions fail to consider the costs
associated with having performed the agreements (much less any mitigation efforts it was required to take to obtain
replacement events for the Texan Event and the Rockies Event scheduled for May of 2021 and May of 2022,
respectively). For this reason, rather than being illegal, the provisions are unenforceable because they are written such
that Marriott will recover more than its actual damages. This grants a windfall to Marriott, giving it more than it
would have received had it fully performed under the agreements
                                                           16

     Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 16 of 20 PageID #: 582
                                                                               Case No. 3:20-cv-00641
                                                                                Judge Aleta A. Trauger


defense are the same as those supporting the Amended Complaint. In sum, there remains ample

time before discovery closes, and many months before trial.

               3. Plaintiffs’ Proposed Amendment Is Not Made in Bad Faith.

       Although Ramsey Solutions does not believe any discovery is necessary as it relates to any

of the additional affirmative defenses, even if discovery were necessary, discovery is not closed.

On the contrary, Marriott recently asked Ramsey Solutions to extend the discovery period (which

was previously closing on September 3) to October 22nd. Ramsey Solutions agreed and a Joint

Motion to Modify the Scheduling Order was filed on August 6, 2021. Ramsey Solutions does not

anticipate that there will be any need to change the current discovery cut-off date based on the

narrow amendment requested, but certainly if Marriott believes additional discovery is necessary

Ramsey Solutions does not object.

       Ramsey Solutions position regarding the unenforceability of the provisions at issue is well

grounded in applicable law as its argument regarding the changes to the Palms Agreement imposed

by Marriott, which removed the benefit of the bargain to Ramsey Solutions. Under the facts here,

this motion should be granted, and Ramsey Solutions should be granted leave to amend. See, e.g.

Blumberg v. Ambrose, No. 13-15042, 2015 U.S. Dist. LEXIS 50209, at *3-4 (E.D. Mich. Apr. 16,

2015) (no bad faith even though a plaintiff sought leave to amend “late in the schedule,” and further

holding that it would be “mere conjecture to infer bad faith from the mere passage of time” prior

to seeking leave to amend); In re Engle Cases, 767 F.3d 1082, 1109 (11th Cir. 2014) (“mere

passage of time, without more, is an insufficient reason to deny leave to amend a complaint”).

Hartford Cas. Ins. Co. v. Calcot, LTD., No. 07-CV-02405, 2009 WL 10699722, at *2 (W.D. Tenn.

July 2, 2009) (no undue prejudice from an amendment sought after discovery was complete).

There is no bad faith on the part of Ramsey Solutions as it immediately served the Discovery and

                                                 17

   Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 17 of 20 PageID #: 583
                                                                                           Case No. 3:20-cv-00641
                                                                                            Judge Aleta A. Trauger


immediately prepared this motion and met and conferred with counsel for Marriott. There is no

surprise to Marriott, and there certainly is no evidence that Ramsey Solutions did not promptly

seek leave to amend.

                 4. Ramsey Solutions’ Proposed Amendment Is Not Futile or Frivolous.

        Courts have held that whether a liquidated damage clause is valid and enforceable for

stipulated damages, or is invalid as a penalty, is a question of law for the court. See, Comar Marine,

Corp. v. Raider Marine Logistics, L.L.C., 792 F.3d 564, 2015 A.M.C. 1978 (5th Cir. 2015); Boone

Coleman Constr., Inc. v. Piketon, 145 Ohio St. 3d 450, 2016-Ohio-628, 50 N.E.3d 502 (2016);

Rumsey v. Gillis, 329 Ga. App. 488, 765 S.E.2d 665 (2014), cert. denied, (Mar. 30, 2015), for the

trial court, Slinski v. Bank of 10America, N.A., 981 F. Supp. 2d 19 (D.D.C. 2013) (applying District

of Columbia law), based on the facts of the case. Southern Elec. Corp. v. Utilities Bd. of City of

Foley, Ala., 643 F. Supp. 2d 1302 (S.D. Ala. 2009) (applying Alabama law).14

        Here, it is undisputed that the liquidated damages provision seeks as damages the total

revenues that would have been received had Marriott fully performed the contracts at issue, not its

actual damages (which would necessarily require the reduction for the expenses that would have

been incurred to perform under the various agreements). Thus, Marriott will receive a windfall if

it was permitted to recover under the provisions at issue. 15 Similarly, Ramsey Solutions intends

to submit evidence supporting its underlying claims that likewise establish that Marriott’s

unilateral changes to the Palms Agreement—virtually all of which were not required by federal,



14
   Some courts have found that although it is a question of law for the court, it may also require the resolution of
questions of fact. See, e.g., JR Real Estate Development, LLC v. Cheeley Investment, L.P., 309 Ga. App. 250, 709
S.E.2d 577 (2011); Magill v. Watson, 409 S.W. 3d 673 (Tex. App. Houston 1st Dist. 2013).
15
   Ramsey Solutions has its dispositive motion prepared and was intending to file the same once Marriott responded
to the Discovery. Given the objection raised by Marriott, Ramsey Solutions is first filing this motion so that the
objections raised by Marriott can be addressed by the proposed amendment. As noted above, the issue of the
enforceability is one of law and, therefore, does not require additional discovery.
                                                        18

     Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 18 of 20 PageID #: 584
                                                                               Case No. 3:20-cv-00641
                                                                                Judge Aleta A. Trauger


state or local law—frustrated the intent and purpose of the Palms Agreement. Given the case law

supporting Ramsey Solutions’ position on the enforceability of these provisions and the narrow

proposed amendment to its affirmative defenses, Plaintiff’s proposed amendment adding two

affirmative defenses is neither frivolous or futile.

                                           VI.     Conclusion

       For the reasons set forth above, Plaintiff respectfully requests that the Court grant its

motion for leave to file the proposed First Amended Answer and Affirmative Defenses to the

Counter, which merely seeks to add two affirmative defenses as outlined in the attached proposed

amended pleading. Ramsey Solutions seeks this relief, in an abundance of caution, in the event

that this Court agrees that it was required to assert “illegality” as an affirmative defense in order

to assert that the liquidated damages provisions are unenforceable as a matter of law in that they

grossly overstate Marriott’s actual damages.

                        CERTIFICATE OF CONFERRAL IN GOOD FAITH
                           PURSUANT TO LOCAL RULE 7.01

       In accordance with the Local Rules, Ramsey Solutions conducted a meet and confer with

counsel for Marriott, John Josefsberg, and provided him with a copy of this motion and the

[Proposed] Amended Answer and Affirmative Defenses to Counterclaim.                 Mr. Josefsberg

represented that they oppose the motion.




                                                  19

   Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 19 of 20 PageID #: 585
                                                                                 Case No. 3:20-cv-00641
                                                                                  Judge Aleta A. Trauger


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 11, 2021 a true and correct copy of the foregoing

was electronically filed with the Clerk of the Court using CM/ECF, and served upon:

Steven M. Rudner, appearing pro hac vice
John C. Josefsberg, appearing pro hac vice
RUDNER LAW OFFICES
12740 Hillcrest Road, Suite 240
Dallas, TX 75230
Telephone: (214) 373-1900
Facsimile: (214) 360-7845
Rudner@HotelLawyers.com
josefsberg@HotelLawyers.com

Stephen J. Zralek, No. 18971
BONE MCALLESTER NORTON PLLC
511 Union St., Ste. 1000*
Nashville, TN 37219
Telephone: (615) 238-6305
Facsimile: (615) 687-2763
szralek@bonelaw.com

                                             Respectfully submitted,

                                             By: /s/ Jennifer Altman
                                             Jennifer Altman
                                             FL Bar No. 881384
                                             Markenzy Lapointe
                                             FL Bar No. 172601
                                             PILLSBURY WINTHROP SHAW PITTMAN LLP
                                             600 Brickell Avenue, Suite 3100
                                             Miami, Florida 33131
                                             Telephone: 786-913-4880
                                             jennifer.altman@pillsburylaw.com
                                             markenzy.lapointe@pillsburylaw.com

                                                     -and –

                                             Ashley E. Cowgill (TN Bar No. 033042)
                                             PILLSBURY WINTHROP SHAW PITTMAN LLP
                                             500 Capitol Mall, Suite 1800
                                             Sacramento, CA 95814
                                             Telephone: 916-329-4721
                                             ashley.cowgill@pillsburylaw.com

                                             Attorneys for The Lampo Group LLC
                                             d/b/a Ramsey Solutions

                                                    20

   Case 3:20-cv-00641 Document 54 Filed 08/11/21 Page 20 of 20 PageID #: 586
